Exhibit 10.1

EMPLOYMENT AGREEMENT

This Agreement (the “Agreement”), by and between Alloy, Inc. (the “Company”) and
Matthew C. Diamond (“Executive”), is effective as of December 6, 2007 (the
“Effective Date”). In consideration of the mutual promises and covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the Company
and Executive hereby agree as follows:

1. Employment. Subject to the terms and conditions of this Agreement, the
Company will employ Executive, and Executive agrees to serve the Company, as its
Chief Executive Officer reporting to the Board of Directors of the Company (the
“Board”). Executive shall have the responsibilities, duty and authority
commensurate with the position of chief executive officers customarily exercised
by a person holding such position in a company of the size and nature of the
Company. The principal location at which Executive will perform such services
will be the Company’s corporate headquarters in New York, New York. Executive
shall also be nominated for appointment as a director during each election held
during the Term (as defined below) for directors of the class of which Executive
is a member and Executive shall, upon election, be appointed as Chairman of the
Board.

2. Term of Employment. Subject to the terms of this Agreement, Executive’s
employment under this Agreement will begin on the Effective Date and will
continue until the third anniversary date of the Effective Date (the “Initial
Term”), provided that on the third anniversary of the Effective Date and each
subsequent anniversary of the Effective Date, the term of Executive’s employment
hereunder will be automatically extended for an additional period of one year
(each a “Subsequent Term”) unless either Executive or the Company has given
written notice at least 90 days prior to the effective date of such automatic
extension that such automatic extension will not occur (a “Non-Renewal Notice”).
The Initial Term and any Subsequent Term are referred to herein as the “Term.”

3. Compensation.

(a) Base Salary. While Executive is employed hereunder, the Company will pay
Executive a base salary at the annual rate of $450,000 (the “Base Salary”). The
Base Salary shall be reviewed by the Board or a duly authorized committee or
sub-committee of the Board of the Company (the “Committee”) as soon as
practicable after the end of each fiscal year during the Term, beginning with
the fiscal year ending on January 31, 2008. Based upon such reviews, the
Committee annually may increase, but shall not decrease, the Base Salary. Any
increase in Base Salary shall not serve to limit or reduce any other obligation
to Executive under this Agreement. The Base Salary will be payable in
substantially equal installments in accordance with the Company’s payroll
practices as in effect from time to time. The Company shall deduct from each
such installment all amounts required to be deducted or withheld under
applicable law or under any employee benefit plan in which Executive
participates.

(b) Annual Cash Bonus. Beginning with the Company’s fiscal year ending on
January 31, 2008, as soon as practicable after the end of each fiscal year of
the Company, the Committee shall review Executive’s performance under this
Agreement in order to determine the appropriate cash bonus Executive should
receive for such year. Executive’s annual cash bonus shall



--------------------------------------------------------------------------------

be at a target of no less than seventy-five percent (75%) of his then current
Base Salary, with a maximum annual cash bonus of one hundred fifty percent
(150%) of his then current Base Salary (“Cash Target Amount”). The amount of
Executive’s annual cash bonus for the fiscal year ending January 31, 2008, if
any, shall be based on the degree to which the Company and/or the Executive met
its or his objective performance objectives set forth on Schedule A attached
hereto and incorporated herein (the “Objective Criteria “).

(c) Equity Compensation. Beginning with the Company’s fiscal year ending on
January 31, 2008, Executive shall be eligible to receive an annual long-term
incentive award equal in value to two hundred percent (200%) of his then current
Base Salary, with a maximum award equal in value to three hundred percent
(300%) of his then current Base Salary (the “LTI Target Amount” and together
with the Cash Target Amount, the “Target Amount”). The actual amount of
Executive’s annual long term incentive award, if any, shall be based on the
degree to which the Company and/or the Executive met, for the fiscal year ending
January 31, 2008 the Objective Criteria, or, for fiscal years commencing with
the fiscal year that begins February 1, 2008, its or his objectives as
established in accordance with the terms of the Executive Bonus Plan (the
“EBP”), subject to the following:

 

 

(i)

one-third (1/3rd ) of the value of the LTI Target Amount grant shall be made in
the form of restricted stock awards with the Company’s right of repurchase
lapsing as to one-third (1/3rd) of such shares on each of the first three annual
anniversary dates of the date of grant (the “Grant Date”) or another date
determined by the Board to be appropriate (the “Vest Date”), and the number of
such shares to be granted based on the closing price of the Company’s common
stock (“Common Stock”) on a date consistent with then Company policy for
granting equity awards (the “Measurement Date”), which as of the Effective Date
is March 30th of each year, (the “Time Vesting Restricted Stock”);

 

 

(ii)

one-third (1/3rd) of the value of the LTI Target Amount shall be made in the
form of restricted stock awards with 100% of the Company’s right of repurchase
lapsing when the average closing price of a share of the Common Stock, as quoted
on Nasdaq for ten consecutive trading days, exceeds twenty percent (20%) of the
closing price of a share of Common Stock as quoted on Nasdaq on the Measurement
Date (the “Vesting Premium”), and with the actual number of restricted shares to
be granted based on an appropriate formula using the closing price of the Common
Stock on the Measurement Date; provided, however, notwithstanding the foregoing,
one-third of such restricted shares shall vest no earlier than the first
anniversary of the Grant Date or the Vest Date, one-third of such restricted
shares shall vest no earlier than the second anniversary of the Grant Date or
the Vest Date, and one-third of such restricted shares shall vest no earlier
than the third anniversary of the Grant Date or the Vest Date (the “Performance
Based Vesting Restricted Stock”); and

 

 

(iii)

one-third (1/3rd) of the value of the LTI Target Amount shall be made in the
form of stock options that shall vest in three equal installments on each of the
first, second and third anniversaries of the Grant Date or the Vest Date, with
the number of options determined using the Black-Scholes method of valuation, or
other valuation as deemed appropriate by the Committee, and with the exercise
price of such options

 

- 2 -



--------------------------------------------------------------------------------

 

not less than the Fair Market Value (as such term is defined in the option or
incentive plans under which such award is made) per share of Common Stock of the
Company (the “Options”).

The remaining terms of such equity grants, if any, shall be determined by the
Committee and notwithstanding anything contained herein to the contrary such
terms shall be subject to the terms and conditions of the option or incentive
plans under which such grants are made and on a basis consistent with equity
grant policies of the Company then in effect.

(d) Payment of Cash Bonus and Issuance of Equity Grant. It is the expectation of
the Company and Executive that Executive (i) shall be entitled to receive up to
the appropriate Target Amount determined upon the achievement of the Company and
the Executives of the Objective Criteria for fiscal year ending January 31, 2008
and the performance objectives established in accordance with the Company’s EBP
for fiscal years ending January 31, 2009 and beyond, based on performance within
an acceptable range as determined and certified by the Board or the Committee,
as may be appropriate, and (ii) may receive less than the Target Amount based
upon the extent to which the Objective Criteria or such performance objectives
are not met.

(e) General Provisions. All shares of common stock or other equity securities
awarded to Executive shall be registered on Form S-3, S-8 or any successor form
or other applicable form under the Securities Act of 1933, and the Company
shall, subject to the provisions of the appropriate equity plan or plans under
which they are granted, seek to keep such registration effective at all required
times. All unvested Options and Time Vesting Restricted Stock subject to the
Company’s repurchase rights, if any, shall vest automatically, and the Company’s
repurchase rights, if any, shall terminate automatically, without any action on
the part of Executive or the Company, on the date of a Change of Control (as
defined below), unless otherwise provided for in the agreement granting the such
Option or Time Vesting Restricted Stock awards. Notwithstanding anything
contained herein to the contrary, to the extent the premium paid for each share
of Company common stock in connection with a Change in Control is equal to or
greater than the Vesting Premium for Performance Based Vesting Restricted Stock,
the Company’s repurchase rights for such Performance Based Vesting Restricted
Stock shall automatically lapse on the date of such Change of Control without
any action on the part of Executive or Company.

(f) Change of Control. For purposes of this Agreement, a “Change of Control”
means that any of the following events has occurred:

 

  (i) Any person (as such term is used in Section 13(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”), other than the Company, any employee
benefit plan of the Company or any entity organized, appointed or established by
the Company for or pursuant to the terms of any such plan, together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) becomes the beneficial owner or owners (as defined in Rule 13d-3
and 13d-5 promulgated under the Exchange Act), directly or indirectly, of more
than 50% of the outstanding equity securities of the Company, or otherwise
becomes entitled, directly or indirectly, to vote more than 50% of the voting
power entitled to be cast at elections for directors (“Voting Power”) of the
Company;

 

- 3 -



--------------------------------------------------------------------------------

  (ii) A consolidation or merger (in one transaction or a series of related
transactions) of the Company pursuant to which the holders of the Company’s
equity securities immediately prior to such transaction or series of related
transactions would not be the holders, directly or indirectly, immediately after
such transaction or series of related transactions of more than 50% of the
Voting Power of the entity surviving such transaction or series of related
transactions;

 

  (iii) The sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company; or

 

  (iv) The liquidation or dissolution of the Company or the Company ceasing to
do business.

(g) Vacation. Executive will be entitled to paid time off in accordance with the
Company’s policies for its senior executives as in effect from time to time, but
not less than 28 days paid time off in each fiscal year. Accrued unused vacation
may be carried over from year to year, but will be deemed forfeited if not used
within the first fiscal quarter of the succeeding year.

(h) Fringe Benefits. Executive will be entitled to participate in the same
manner as other senior executives of the Company in any employee benefit plans
which the Company provides or may establish for the benefit of its senior
executives generally (including, without limitation, group life, disability,
medical, dental and other insurance, tax benefit and planning services, 401(k),
retirement, pension, profit-sharing and similar plans) (collectively, the
“Fringe Benefits”), provided that the Fringe Benefits will not include any stock
option or similar plans relating to the grant of equity securities of the
Company. Nothing provided for herein shall limit the Company’s right to amend,
modify or terminate any Fringe Benefit plan sponsored, maintained or contributed
to by the Company.

(i) Reimbursement of Expenses. The Company will reimburse Executive for all
ordinary and reasonable out-of-pocket business expenses that are incurred by
Executive in furtherance of the Company’s business in accordance with the
Company’s policies with respect thereto as in effect from time to time.

(j) Indemnification. The Company shall indemnify Executive to the fullest extent
permitted by its charter and by-laws and by applicable law against all costs,
charges and expenses, including, without limitation, attorneys’ fees, incurred
or sustained by Executive in connection with any action, suit or proceeding to
which Executive may be made a party by reason of being an officer, director or
employee of the Company. In connection with the foregoing, Executive shall be
covered under all liability insurance policies that protect other officers of
the Company.

4. Termination.

(a) Death or Disability. This Agreement and Executive’s employment shall
terminate automatically upon Executive’s death. If the Company determines in
good faith that the Disability of Executive has occurred (pursuant to the
definition of “Disability” set forth below), it may give to Executive written
notice of its intention to terminate Executive’s employment. In such event,
Executive’s employment with the Company shall terminate effective on the
thirtieth day after receipt by Executive of such notice given at any time after
a period of one hundred twenty (120)

 

- 4 -



--------------------------------------------------------------------------------

consecutive days of Disability or a period of one hundred eighty (180) days of
Disability within any twelve (12) consecutive months, and, in either case, while
such Disability is continuing (“Disability Effective Date”); within the thirty
(30) days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties. For purposes of this Agreement, “Disability”
means Executive’s inability to substantially perform his duties hereunder, with
reasonable accommodation, as evidenced by a certificate signed either by a
physician mutually acceptable to the Company and Executive or, if the Company
and Executive cannot agree upon a physician, by a physician selected by
agreement of a physician designated by the Company and a physician designated by
Executive; provided, however, that if such physicians cannot agree upon a third
physician within thirty (30) days, such third physician shall be designated by
the American Arbitration Association. Until the Disability Effective Date,
Executive shall be entitled to all compensation provided for under Section 3
hereof. It is understood that nothing in this Section 4 shall serve to limit the
Company’s obligation sunder Section 5 hereof.

(b) By the Company For Cause. The Company may terminate Executive’s employment
at any time during the Term immediately for “Cause.” For purposes of this
Agreement, “Cause” shall mean (i) Executive’s conviction of a felony, either in
connection with the performance of his obligations to the Company or which
otherwise materially and adversely affects his ability to perform such
obligations or materially and adversely affects the business activities,
reputation, goodwill or image of the Company, (ii) the willful gross neglect or
malfeasance by Executive in the performance of his duties hereunder or
(iii) Executive’s breach in any material respect of this Agreement or any
applicable non-competition and confidentiality agreement between the Company and
Executive, which breach is not cured within any applicable cure period;
provided, however, that for the purposes of determining whether conduct
constitutes willful gross neglect or malfeasance, no act on Executive’s part
shall be considered “willful” unless it is done by Executive in bad faith and
without reasonable belief that Executive’s action was in the best interests of
the Company. Notwithstanding the foregoing, the Company may not terminate
Executive’s employment for Cause unless (X) a determination that Cause exists is
made and approved by a majority of the Board, (Y) Executive is given at least
thirty (30) days written notice of the Board meeting called to make such
determination, and (Z) Executive and his legal counsel are given the opportunity
to address such meeting.

(c) By Executive For Good Reason. Executive’s employment hereunder may be
terminated by Executive for Good Reason upon fifteen (15) days’ written notice.
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following, without Executive’s prior written consent:

 

  (i) The Company’s failure to employ Executive in his current (as of the
Effective Date) or a substantially similar position, without regard to title,
such that his duties and responsibilities are materially diminished without his
consent; provided, that Executive’s duties, authority or responsibilities shall
not be deemed to have been reduced solely as a result of the sale, closure or
spin-off by the Company of one or more of its operating divisions or lines of
business;

 

  (ii) A material diminution in the Executive’s authority, duties or
responsibilities either directly or indirectly by requiring Executive to report
to any one other than the Board;

 

- 5 -



--------------------------------------------------------------------------------

  (iii) A material reduction in Executive’s Base Salary without his consent;

 

  (iv) Executive being required to relocate to a principal place of employment
more than fifty (50) miles from his principal place of employment with the
Company in New York, New York;

 

  (v) Any action or inaction by the Company that constitutes a material breach
of this Agreement.

Executive is required to provide notice of any such condition to the Board
within fifteen (15) days of the initial occurrence of the condition, and the
Company will then have 30 days to cure and/or remedy the condition, prior to the
existence of such condition being deemed to be “Good Reason.” The Executive’s
termination for Good Reason must occur within two years following the initial
existence of one or more of the conditions set forth next above without
Executive’s consent.

(d) Termination Other Than For Cause Or Good Reason. Executive or the Company
may terminate this Agreement for any reason other than for Good Reason or Cause,
respectively, upon thirty (30) days written Notice of Termination (as defined
below) to the Company or Executive, as the case may be. If the Company
terminates the Agreement, or if the Agreement terminates because of the death of
Executive, the obligations of the Company shall be as set forth in Section 5
hereof.

(e) Notice Of Termination. Any termination by the Company or by Executive
(except because of his death) shall be communicated by a Notice of Termination
to the other party hereto given in accordance with this Agreement. For purposes
of this Agreement, a “Notice of Termination” means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) sets forth in reasonable detail, if necessary, the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination
date. The failure by Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of the basis
for termination shall not waive any right of such party hereunder or preclude
such party from asserting such fact or circumstance in enforcing his or its
rights hereunder.

(f) Date Of Termination. “Date of Termination” means the date specified in the
Notice of Termination; provided, however, that if Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of Executive or the Disability Effective Date, as the case may
be.

5. Severance Compensation.

(a) Definition of Accrued Obligations. For purposes of this Agreement, “Accrued
Obligations” means (i) the portion of Executive’s Base Salary as accrued prior
to the Date of Termination and that has not yet been paid, (ii) an amount equal
to the value of Executive’s accrued, but unused and unpaid time off (calculated
at the Base Salary amount), and (iv) the amount of any expenses properly
incurred by Executive on behalf of the Company prior to the Date of Termination
and not yet reimbursed.

 

- 6 -



--------------------------------------------------------------------------------

(b) Death or Disability. If Executive’s employment hereunder is terminated as a
result of Executive’s death or Disability:

 

  (i) The Company will pay the Accrued Obligations to Executive (or Executive’s
estate) on the date of or promptly following such termination.

 

  (ii) The Company will continue to pay Executive (or Executive’s estate) an
amount equal to the Base Salary at the rate in effect at the Date of Termination
in accordance with Section 3(a) of this Agreement for the period commencing on
the date of such termination and ending three (3) months from the Date of
Termination.

 

  (iii) If the Executive timely elects COBRA Continuation Coverage (defined
below), the Company will continue to pay its percentage share of the premium
(determined on the Date of Termination) for Executive and/or Executive’s
dependents under the Company’s group health and shall continue such other Fringe
Benefits as may be applicable for so long as it is obligated to continue
payments equal to the Base Salary pursuant to Section 5(b)(ii) above, limited by
and subject to applicable law and the terms of the respective plans or policies.

 

  (iv) All options and other equity awards granted or awarded to Executive
hereunder or under any other agreement or understanding between Executive and
the Company or any affiliate thereof, if any, will vest as of the Date of
Termination, and all repurchase rights granted hereunder or thereunder, will
lapse as of the Date of Termination.

 

  (v) The amount of earned and accrued, but unpaid cash bonus as of the Date of
Termination.

(c) Termination for Cause or in the Absence of a Good Reason. If Executive’s
employment hereunder is terminated either by the Company for Cause or by
Executive in the absence of a Good Reason the Company will pay the Accrued
Obligations to Executive on or promptly following the Date of Termination, in
accordance with applicable law.

(d) Termination Without Cause or for a Good Reason. If Executive’s employment
hereunder is terminated (l) by the Company without Cause, (2) by Executive for a
Good Reason, (3) by reason of a Non-Renewal Notice by the Company for reasons
that would not constitute Cause or (4) by reason of a Non-Renewal Notice by
Executive for reasons that would constitute Good Reason:

 

  (i) The Company will pay the Accrued Obligations to Executive promptly
following the Date of Termination.

 

  (ii) On the Date of Termination or as soon as reasonably practicable
thereafter, the Company will to pay Executive a lump sum amount equal to his
Base Salary at the rate in effect at such Date of Termination for the period
commencing on the date of such termination and ending on the later of (A) the
first anniversary of the Date of Termination and (B) the date of the end of the
then current Term (the “Severance Calculation Period”).

 

- 7 -



--------------------------------------------------------------------------------

  (iii) If the Executive timely elects COBRA Continuation Coverage, the Company
will continue to pay its percentage share of the premium (determined on the Date
of Termination) for Executive and/or Executive’s dependents under the Company’s
group health and shall continue such other Fringe Benefits as may be applicable
for the Severance Calculation Period, limited by and subject to applicable law
and the terms of the respective plans or policies.

 

  (iv) The Company will pay to Executive in a lump sum on the Date of
Termination or as soon as reasonably practicable thereafter the higher of the
annualized cash bonus accrued and earned, which would be payable to Executive
but for the termination, or the Cash Target Amount.

 

  (v) All options and other equity awards granted or awarded to Executive
hereunder or under any other agreement or understanding between Executive and
the Company or any affiliate thereof, if any, will vest as of the Date of
Termination, and all repurchase rights granted hereunder or thereunder, will
lapse as of the Date of Termination.

(e) No Duty to Mitigate. Notwithstanding any other provision of this Agreement,
(i) Executive will have no obligation to mitigate Executive’s damages for any
breach of this Agreement by the Company or for any termination of this
Agreement, whether by seeking employment or otherwise and (ii) the amount of any
benefit due to Executive after the date of such termination pursuant to this
Agreement will not be reduced or offset by any payment or benefit that Executive
may receive from any other source.

(f) Cobra Rights. It is understood that Executive’s rights under this Section 5
are in lieu of all other rights which Executive may otherwise have had upon
termination of employment under this Agreement; provided, however, that no
provision of this Agreement is intended to adversely affect Executive’s rights
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA
Continuation Coverage”) or any successor thereto or any similar state or local
law, rule or regulation. It is understood that if Executive wishes to continue
COBRA Continuation Coverage after the expiration of the time periods
contemplated in Sections 5(b)(iii) or 5(d)(iii) above, as applicable, he or they
will be required to pay the full cost of the COBRA premium.

(g) Release. The acceleration of rights, payments or provision of benefits
contemplated hereunder, other than Accrued Obligations or those required by
applicable law, shall be provided to Executive only upon his execution and
non-revocation of a release of all claims as against the Company, its affiliates
and its or their officers, directors and employees in a form established by the
Company at his termination.

(h) Six Month Delay. Notwithstanding any other provision with respect to the
timing of payments under this Section 5, if, at the time of Executive’s
termination, Executive is deemed to be a “specified Executive” (within the
meaning of Section 409A of the Code and its regulation and guidance thereto
(“Section 409A”)) of the Company, then only to the extent necessary to comply

 

- 8 -



--------------------------------------------------------------------------------

with the requirements of Section 409A, any payments to which Executive may
become entitled under this Section 5 which are subject to Section 409A (and not
otherwise exempt from its application) will be withheld until the first business
day of the seventh month following the termination of the Executive’s employment
hereunder, at which time Executive shall be paid a lump sum payment for the
total amount otherwise due to him.

6. Tax Gross Up. If Executive is subject to any Excise Tax (“Excise Tax”) on
Executive’s compensation by the Company whether as a result of payment of any
sum or provision of any benefit hereunder or under any agreement between
Executive and the Company, the terms of any option agreement, restricted stock
grant or other equity compensation agreement or otherwise (including but not
limited to Excise Taxes imposed under Section 4999 of the Code), the Company
will then “gross-up” Executive’s compensation by making an additional payment to
Executive in an amount which, after reduction for any income or Excise Taxes
payable as a result of receiving such additional payment, is equal to the Excise
Tax. Notwithstanding the foregoing, if the basis for the Excise tax contemplated
herein is a change in control event as described at Code Section 280G, which
triggers an Excise Tax under Code Section 4999, if the Excise Tax imposed under
Code Section 280G could be avoided by reducing the total amount payable or
realized by Executive by a reasonable amount, as determined in good faith
mutually by the Executive and the Company, then the total amount to be paid to
Executive shall be reduced to the extent necessary to avoid the Excise Tax and
no gross up payment shall be made. If the foregoing applies, the Executive may
then elect, in his sole discretion, which payments or benefits shall be
eliminated or reduced (as long as after such election no Excise Tax will be
payable).

7. Records. Upon termination of Executive’s employment hereunder for any reason
or for no reason, Executive will deliver to the Company any property of the
Company which may be in Executive’s possession, including products, materials,
memoranda, notes, records, reports or other documents or photocopies of the
same.

8. Insurance. The Company, in its sole discretion, may apply for and purchase
key man life insurance on Executive’s life in an amount determined by the
Company with the Company as beneficiary. Executive will submit to any medical or
other examinations and will execute and deliver any applications or other
instruments in writing that are reasonably necessary to effectuate such
insurance.

9. Confidentiality and Noncompetition Agreement. Executive acknowledges and
agrees that he has, as a condition of his employment by the Company, previously
executed and delivered to the Company a Confidentiality and Noncompetition
Agreement and further agrees that nothing contained in this Agreement shall be
deemed to modify or affect in any manner any of Executive’s duties or
obligations set forth therein.

10. General.

(a) Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be addressed to the receiving party’s address set forth
below or to such other address as a party may designate by notice hereunder, and
will be either (i) delivered by hand, (ii) sent by overnight courier, or
(iii) sent by registered or certified mail, return receipt requested, postage
prepaid. All notices, requests, consents and other communications hereunder will
be deemed to

 

- 9 -



--------------------------------------------------------------------------------

have been given either (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth below, (ii) if sent
by overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (iii) if sent by registered or certified
mail, on the fifth business day following the day such mailing is made;

 

  (A) if to the Company, to:

Alloy, Inc.

151 West 26th Street, 11th Floor

New York, NY 10001

Attention: General Counsel

 

  (B) if to Executive, to the address on record with the Company at the Date of
Termination.

(b) Entire Agreement. This Agreement (together with any agreement referred to
herein) embodies the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersedes all prior oral
or written agreements and understandings relating to the subject matter hereof.
No statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement will affect, or be used to interpret,
change or restrict, the express terms and provisions of this Agreement.

(c) Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent will be deemed to be or will constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent will be effective only in the
specific instance and for the purpose for which it was given, and will not
constitute a continuing waiver or consent.

(d) Assignment. The Company may assign its rights and obligations hereunder to
any person or entity that succeeds to all or substantially all of the Company’s
business or that aspect of the Company’s business in which Executive is
principally involved. Executive may not assign Executive’s rights and
obligations under this Agreement without the prior written consent of the
Company.

(e) Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement will be binding on the parties hereto and will
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement will be construed to create any rights
or obligations except among the parties hereto, and no person or entity will be
regarded as a third-party beneficiary of this Agreement.

(f) Governing Law. This Agreement and the rights and obligations of the parties
hereunder will be construed in accordance with and governed by the law of the
State of New York, without giving effect to the conflict of law principles
thereof.

 

- 10 -



--------------------------------------------------------------------------------

(g) Jurisdiction, Venue and Service of Process. Any legal action or proceeding
with respect to this Agreement that is not subject to arbitration pursuant to
this Agreement below will be brought in the courts of New York State located in
New York County, New York or of the United States of America for the Southern
District of New York. By execution and delivery of this Agreement, each of the
parties hereto accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts.

(h) Arbitration. Any controversy, dispute or claim arising out of or in
connection with this Agreement will be settled by final and binding arbitration
to be conducted in New York, New York pursuant to the national rules for the
resolution of employment disputes of the American Arbitration Association then
in effect. The decision or award in any such arbitration will be final and
binding upon the parties and judgment upon such decision or award may be entered
in any court of competent jurisdiction or application may be made to any such
court for judicial acceptance of such decision or award and an order of
enforcement. If any procedural matter is not covered by the aforesaid rules, the
procedural law of the State of New York will govern.

(i) Reimbursement Of Legal Expenses. If Executive is successful, whether in
arbitration or litigation, in pursuing any claim or dispute involving
Executive’s employment with the Company, including any claim or dispute relating
to (a) this Agreement, (b) termination of Executive’s employment with the
Company or (c) the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall promptly reimburse Executive
for all costs and expenses (including, without limitation, attorneys’ fees)
relating solely, or allocable, to such successful claim. In any other case,
Executive and the Company shall each bear all their own respective costs and
attorneys’ fees.

(j) Severability. The parties intend this Agreement to be enforced as written.
However, (i) if any portion or provision of this Agreement is to any extent be
declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid arid enforceable to the
fullest extent permitted by law and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision, the
geographic area covered thereby, or other aspect of the scope of such provision,
the court making such determination will have the power to reduce the duration,
geographic area of such provision, or other aspect of the scope of such
provision, and/or to delete specific words and phrases (“blue-penciling”), and
in its reduced or blue-penciled form, such provision will then be enforceable
and will be enforced.

(k) Headings and Captions. The headings and captions of the various subdivisions
of this Agreement are for convenience of reference only and will in no way
modify or affect the meaning or construction of any of the terms or provisions
hereof.

(l) No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, will operate as a waiver of any
such right, power or remedy of the party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, will preclude

 

- 11 -



--------------------------------------------------------------------------------

such party from any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder. The election of any remedy by a party
hereto will not constitute a waiver of the right of such party to pursue other
available remedies. No notice to or demand on a party not expressly required
under this Agreement will entitle the party receiving such notice or demand to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the party giving such notice or demand to
any other or further action in any circumstances without such notice or demand.

(m) Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

IN WITNESS THEREOF, Executive has hereunto set his hand and the Company has
caused these presents to be executed in its name and on its behalf as of the day
and year first above written.

 

ALLOY, INC. By:  

/s/ Gina R. DiGioia

Its:  

Chief Legal Officer

EXECUTIVE

/s/ Matthew C. Diamond

 

- 12 -



--------------------------------------------------------------------------------

Schedule A: Objective Criteria

Financial performance

EBITDA, and year-over-year EBITDA improvement

Free Cash Flow

Operational performance

Achievement of specific operational goals

improved productivity

reduction of costs

increased margins

Individual executive performance

management efficiency

developing and maintaining the skills necessary to work in a high-growth company

recognizing and pursuing new business opportunities

initiating and implementing programs to enhance our growth and successes;

leadership capabilities, such as the ability to motivate others and build a
strong management team;

demonstration of Company values in an effort to promote a culture of excellence
and integrity.

Strategic Company objectives and activities

acquisitions, dispositions or joint ventures and expansion;

 

- 13 -